Title: [Diary entry: 25 October 1786]
From: Washington, George
To: 

Wednesday 25th. Mercury at 53 in the Morng.—67 at Noon and 66 at Night. An exceedingly heavy fog till 10 Oclock—after which it became clear warm & pleasant. Mr. Maddison and Colo. Monroe & his Lady set out after breakfast for Fredericksburgh. I called at the Ferry, Dogue run, & Muddy hole plantations on my way to Mr. Fendalls where I met Mrs. Washington, dined, & returned home in the evening bringing Betcy & Patcy Custis with the other two home with us. Found all the Wheat at the Ferry tred out but not quite cleaned or carried to the Mill. At Muddy hole the 4 rows of Irish Potatoes had been dugged. Out of one which appeared to be best set (though they were all much missing) 2¼ bushels were obtained and from the other 3 rows 4½ Bushels were gathered—In all 6¾ Bushels. This at best is a poor encrease—but would have been very bad if the rows had been nearly compleated but this they were not—the flat places having none on them.